This is a workmen's compensation case and the only question in the case is whether the proofs establish that the appellant suffered from an accident arising out of and in the course of his employment. The Bureau and the Pleas so held, but the Supreme Court found to the contrary.
Where the determination of the Bureau and the Court of Common Pleas concur, as they do in this case, the judgments of the two tribunals are not lightly disturbed in the Supreme Court.
However, the findings of fact in the Supreme Court have support in a rational and permissible interpretation of the record and are, therefore, conclusive in this court. Voorhis v. Terhune,50 N.J.L. 147.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PERSKIE, PORTER, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 13.
For reversal — None. *Page 530